DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-11, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PgPub. No. 2017/0316248 by He et al. (hereinafter ‘He’) in view of CN107451579 by Qing et al. (hereinafter ‘Qing’). Qing is cited in IDS dated March 17, 2020.

disposed under the display screen through the support plate; wherein the at least one fingerprint sensor chip is configured to receive a fingerprint detecting signal returned by reflection or scattering via a human finger on the display screen, wherein the fingerprint detecting signal is used to detect fingerprint information of the finger. (See He Figure 15, He teaches a fingerprint sensor under the display and configured to detect light scattered by a human finger.)
However, He does not expressly teach a support plate used to fixedly connect with a middle frame of the electronic device, the middle frame comprising a light-transmitting opening and an inverted step structure being formed at an edge thereof, an upper surface of the support plate and a step surface of the inverted step structure being fixedly connected; and at least one fingerprint sensor chip disposed on an upper surface of the support plate. 
Qing teaches a support plate (See Qing Figure 9, element 8) used to fixedly connect with a middle frame (See Qing Figure 9, element 101) of the electronic device, the middle frame comprising a light-transmitting opening (See Qing Figure 9, element 105) and an inverted step structure (See Qing Figure 9, element 104) being formed at an edge thereof, an upper surface of the support plate and a step surface of the inverted step structure being fixedly connected; (See Qing Figure 9, element 8 and 104) 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the fingerprint sensor under the display of He with the fingerprint sensor with reinforcement plate of Qing.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify He in this manner because/in order to create a fingerprint module with a built-in fingerprint chip completely contained in a panel, making the mobile phone thinner.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine He with Qing to obtain the invention as specified in claim 1.

In regards to claim 2, He and Qing teach all the limitations claim 1. Qing also teaches wherein the support plate is a rigid stiffening plate comprising an edge connection portion at an edge thereof, and an upper surface of the edge connection portion and the step surface of the inverted step structure are fixedly connected. (See Qing Figure 9, element 8 and 104).



In regards to claim 5, He and Qing teach all the limitations of claim 1. Qing teaches wherein the distance between the upper surface of the support plate and the lower surface of the display screen is greater than the thickness of the fingerprint sensor chip. (See Qing Figure 9, elements 3 and 105)

In regards to claim 6, He and Qing teach all the limitations of claim 5. He also teaches wherein the fingerprint identification apparatus further comprises: a filter integrated into the fingerprint sensor chip.  (See He paragraph [0149], He teaches a color filter.)

In regards to claim 7. The fingerprint identification apparatus according to claim 1, wherein the distance between the upper surface of the support plate and the lower surface of the display screen is greater than the thickness of the fingerprint sensor chip and a filter, wherein the filter is connected to an upper surface of the at least one fingerprint sensor chip.  

In regards to claim 8, He and Qing teach all the limitations of claim 1. Qing also teaches wherein the fingerprint identification apparatus further comprises: a flexible 

In regards to claims 10, He and Qing teach all the limitations of claim 8. Qing also teaches wherein the flexible printed circuit FPC component is fixedly connected to the upper surface of the support plate near an outside and is disposed below the fingerprint sensor chip. (See Qing Figure 9, element 6 and 8.)

In regards to claim 11, He and Qing teach all the limitations of claim 10. Qing also teaches wherein the FPC component extends to the end of the lower surface of the fingerprint sensor chip near the outside. (See Qing Figure 9, element 6).

In regards to claim 14, He and Qing teach all the limitations of claim 1. Qing also teaches wherein the light- transmitting opening is used to transmit the fingerprint detecting signal returned by the reflection or scattering via the human finger on the display screen to the at least one fingerprint sensor chip, and a size of the light-transmitting opening is smaller than a size of the support plate and larger than a size of the at least one fingerprint sensor chip. (See Qing Figure 9, element 8 and 105, Qing shows that the support element is larger than the opening.)

In regards to claim 15, He and Qing teach all the limitations of claim 8. Qing also teaches wherein the support plate is a rigid stiffening plate of a metal material, and a 

In regards to claim 17, He and Qing teach all the limitations of claim 1. He also teaches wherein the at least one fingerprint sensor chip comprises a plurality of optical fingerprint sensor chips, and the plurality of optical fingerprint sensor chips are arranged side by side on a surface of the support plate to be spliced into an optical fingerprint sensor chip component. (See He Figure 1A, element ‘Optical Fingerprint Sensor’)

Claim 18 recites limitations that are similar to that of claim 1. Therefore, claim 18 is rejected similarly as claim 1.

In regards to claim 19, He and Qing teach all the limitations of claim 18. He also teaches wherein the electronic device further comprises: a display screen auxiliary layer disposed under the display screen, comprising a second light- transmitting opening, the second light-transmitting opening corresponds to the first light- transmitting opening; wherein the first light-transmitting opening and the second light-transmitting opening provide a receiving space for the fingerprint sensor chip; or the first light-transmitting opening and the second light-transmitting opening provide a receiving space for the fingerprint sensor chip and a filter, wherein the filter is connected to an upper surface of the at least one fingerprint sensor chip. (See He Figure 15, He shows an opening for receiving fingerprint chips.)


 
Allowable Subject Matter
Claims 4, 9, 12, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
In regards to claim 4, the applied art does not teach or suggest “wherein a bottom surface of the edge connection portion and a lower surface of the middle frame are located on the same layer.”
In regards to claim 9, the applied art does not teach or suggest “wherein the FPC component and the fingerprint sensor chip are arranged side by side on the upper surface of the support plate, wherein the FPC component is fixed on the upper surface of the support plate near an inside, and the fingerprint sensor chip is disposed on the upper surface of the support plate near the outside.”
In regards to claim 12, the applied art does not teach or suggest “wherein the FPC component comprises an FPC and a plurality of capacitors disposed on the FPC, the middle frame is provided with a hole, and the plurality of capacitors are configured to be disposed in the hole.”
In regards to claim 13, the applied art does not teach or suggest “wherein the fingerprint LSLD-PL 17512WDUS26sensor chip and the FPC are connected by a gold wire, wherein an arc height or an encapsulation height of the gold wire is lower than or parallel to the light incident 
In regards to claim 16, the applied art does not teach or suggest “wherein surface roughness of the rigid stiffening plate is greater than 0.25 µm.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729.  The examiner can normally be reached on M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/UTPAL D SHAH/Primary Examiner, Art Unit 2665